Citation Nr: 1000228	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 
1946, and from April 1951 to March 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he suffers from vertigo due to a 
head injury he sustained during his military service, 
specifically an injury that occurred in September 1945 while 
playing football.  In his service treatment records, this 
injury was described as a 6 and 1/2 inch laceration of the 
scalp, specifically extending from below the right eye upward 
to the forehead.

The medical evidence of record shows a history of vertigo.  
Most of these records predate the Veteran's August 2007 claim 
and suggest that he no longer suffers from benign paroxysmal 
positional vertigo (BPPV).  An August 2007 letter from a 
private physician, J.H. Altieri, M.D., includes the opinion 
(as likely as not) that the Veteran's recurrent vertigo 
problems resulted from a head injury in service.

The evidence includes that in January 2008 the Veteran 
reported a new onset of dizziness unlike his previous BPPV, 
which his private physician felt was related to a recent 
injury to his left ear.  

In July 2009, the Veteran underwent a VA ear examination in 
conjunction with this claim.  At that time, the VA examiner 
found evidence of central vertigo.  Central vertigo is a 
central nervous system disorder, whereas BPPV is an inner ear 
disorder. 
The July 2009 VA examiner noted a remote history of BPPV that 
resolved, and indicated that the current evidence of central 
vertigo of were not unexpected for the Veteran's age and 
possible vascular disease of the brain that may be producing 
the symptomatology.  

The July 2009 VA examiner did not offer medical opinions on 
the relevant questions of whether any current vertigo is 
related to the in-service head injury.  In addition, the July 
2009 VA examiner wrote that the Veteran probably needs to 
have a neurological compensation examination after brain MRI.  

For these reasons, the Board finds that further neurology 
examination and a medical opinion regarding whether or not a 
nexus exists between the Veteran's previous vertigo 
(diagnosed as BPPV) or current vertigo (diagnosed as central 
vertigo) and a head laceration injury during service.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326;  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the Veteran is 
presumed to be seeking service connection based on his 
symptoms of vertigo, not based on a specific diagnosis, VA 
will address the issue of service connection for both BPPV 
and central vertigo.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran 
for a VA neurology examination to 
determine the nature and etiology of 
any vertigo found to be present.  
Specifically, the VA audiologist should 
address the following questions:

a.	Did the Veteran sustain any 
neurological injury or inner ear 
injury at the time of the football 
injury with laceration of the 
scalp in service in September 
1945?
b.	Does the Veteran currently suffer 
from a diagnosed disability that 
manifests in vertigo, including 
benign paroxysmal positional 
vertigo (BPPV) and/or central 
vertigo?
c.	If so, is it at least as likely as 
not than any currently diagnosed 
disability manifested by vertigo 
is attributable to the Veteran's 
military service, specifically the 
in-service football injury 
(laceration of the scalp) in 
September 1945?

Please note that the term "as 
likely as not" does not mean 
within the realm of possibility.  
Rather it means that the weight of 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as to find against 
causation.  "More likely" and 
"as likely" support the contended 
relationship; "less likely" 
weighs against a causal 
relationship.  Please answer the 
questions posed with use of "as 
likely," "more likely," or 
"less likely" language.

d.	The examiner should provide all 
examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached.  The rationale should 
include discussion of the service 
treatment records (showing 
laceration injury and absence of 
symptom of vertigo);    Dr. 
Altieri's August 2007 letter 
opinion; the July 2009 VA ear 
disease examination report, 
including history, diagnoses 
(history of BPPV, current 
diagnosis of central vertigo), and 
suggestion that the central 
vertigo is possibly due to 
vascular disease consistent with 
age; and the Veteran's recent 
reports of vertigo in service and 
since service, as well as his 
other histories (during treatment, 
examination, and in writings) of 
resolving symptoms of vertigo and 
more recent onset of different 
vertigo symptoms.

2.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for vertigo in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

